NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TRIAL PRACTICES, INC.,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-961
                                            )
HAHN LOESER & PARKS, LLP,                   )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

G. Donovan Conwell, Jr. of Conwell
Business Law, LLLP, Tampa, for Appellant.

Edmond E. Koester of Coleman, Yovanovich
& Koester, P.A., Naples, for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and BLACK, JJ., Concur.